Citation Nr: 1739896	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to service connection for hypertensive atherosclerotic heart disease.

4.  Entitlement to an evaluation in excess of 30 percent for bronchial asthma.

5.  Entitlement to an evaluation in excess of 70 percent for generalized anxiety disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1970 to March 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a June 2017 pre-conference conference, the Veteran's representative agreed to withdraw the request for a hearing on these issues before the Board if the undersigned found evidence warranting a total schedular grant of benefits for the Veteran's service-connected anxiety disorder based on a review of the record, which has been found based on the evidence of record.  The Veteran's representative additionally agreed to withdraw five of the outstanding six issues on appeal, pending the grant of a 100 percent evaluation for the Veteran's anxiety disorder issued herein.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wanted to withdraw his claims regarding the issues of entitlement to service connection for a back disability, major depressive disorder, and hypertensive atherosclerotic heart disease, as well as claims regarding the issue of entitlement to increased evaluation for bronchial asthma, and entitlement to TDIU.

2.  The Veteran's anxiety disorder manifests as a total social and occupational impairment.


CONCLUSION OF LAW

1.  The criteria for withdrawal have been met, and the appeals regarding the issues of entitlement to service connection for a back disability, major depressive disorder, and hypertensive atherosclerotic heart disease, as well as claims regarding the issue of entitlement to increased evaluation for bronchial asthma, and entitlement to TDIU are dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an increased evaluation of 100 percent for the Veteran's anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2017, the Veteran's representative stated that they were withdrawing the appeal regarding the issues of entitlement to service connection for a back disability, major depressive disorder, and hypertensive atherosclerotic heart disease, as well as claims regarding the issue of entitlement to increased evaluation for bronchial asthma, and entitlement to TDIU are dismissed.  As such, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters, and they are dismissed.

Anxiety Disorder

The Veteran contends that he is entitled to the maximum schedular grant of benefits for his service-connected anxiety disorder.  After a thorough review of the evidence of record, the Board agrees.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  
	
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran's anxiety disorder is rated at 70 percent under 38 C.F.R. § 4.130 for mental disorders.  A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Board places significant probative weight on the most recent findings of a VA examiner in July 2015.  In the examination, the Veteran was found to be totally socially and occupationally impaired due to his anxiety disorder.  The examiner noted that the Veteran attempted suicide in 2008, and has been under psychiatric care for September 2005.  The Veteran experienced the following symptoms due to his anxiety disorder: depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, disturbances of motivation and mood, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran reported frequent panic attacks and constant crying, as well as self-imposed isolation.  

The Board also places substantial probative weight on VA Medical Center treatment records that corroborate the severity of his symptoms.  By way of example, in April 2013, the Veteran reported hearing mumbling as his anxiety increased.  Treatment records document a history of suicidal behavior and psychiatric hospitalizations with the last discharge in August 2011.  The Veteran also reported an episode of medicine-induced syncope when taking too much anti-anxiety medication with Benadryl in August 2013.  

In reviewing the evidence, the Board finds that the Veteran's service-connected anxiety disorder manifests with a total social and occupational impairment.  The Veteran's anxiety, primarily caused by constant physical problems, induces a near-continuous panic and leads to self-imposed isolation.  The Veteran also has a long history of suicidal behavior, including at least one attempt, and psychiatric hospitalizations for his anxiety.  His condition renders him unable to tend to basic personal hygiene, and other activities of daily life.  The most recent examination notes that he is unable to function independently due to his anxiety.  Accordingly, entitlement to a 100 percent schedular rating for the Veteran's anxiety disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 
	
The Board finds that the criteria for a 100 percent rating for the Veteran's anxiety disorder have been met.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that full grant of benefits on a schedular basis is warranted.

ORDER

Entitlement to a 100 percent schedular rating for the Veteran's service-connected anxiety disorder is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


